       Case and
Name, Address 2:20-cv-03985-AB-JC        Document
                 Telephone Number of Attorney(s):                36 Filed 05/27/21 Page 1 of 1 Page ID #:228
Richard T. Copeland, Esq. (SBN 213605
CONFLICT SOLUTION SERVICE
450 N. Brand Boulevard, Suite 60
Glendale, California 9120
(310) 968-6070

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                      CASE NUMBER
ANTONE AUSTIN, et.al.
                                                                                        2:20-CV-03985-AB
                                                  Plaintiff(s)
                                   v.
CITY OF LOS ANGELES, et.al.
                                                                                    MEDIATION REPORT

                                                  Defendant(s).

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation
session even if the negotiations continue. If the case later settles with the assistance of the mediator,
the mediator must file a subsequent Report.
1.       ✔   A mediation was held on (date): May 11-26, 2021                        .

             A mediation did not take place because the case settled before the session occurred.

2.      The individual parties and their respective trial counsel, designated corporate representatives, and/or
        representatives of the party's insurer:
                ✔   Appeared as required by Civil L.R. 16-15.5(b).
                    Did not appear as required by Civil L.R. 16-15.5(b).
                                    Plaintiff or plaintiff's representative failed to appear.
                                    Defendant or defendant's representative failed to appear.
                                    Other:

3.      Did the case settle?
                ✔   Yes, fully, on May 26, 2021           (date).,subject to the approval of the Los Angeles City Council
                    Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)                .

                    Yes, partially, and further facilitated discussions are not expected.
                    No, and further facilitated discussions are expected. (See No. 4 below.)
                    No, and further facilitated discussions are not expected.
4.      If further facilitated discussions are expected, by what date will you check in with the parties?
                                    .

Dated: May 27, 2021
                                                                                        Signature of Mediator
                                                                                         Richard T. Copeland
                                                                                        Name of Mediator (print)
The Mediator is to electronically file original document.
                                        )

                              S

ADR-03 (01/14)                                           MEDIATION REPORT                                          Page 1 of 1
                         0

                 3

                                                    .

